               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK ALLEN,                    )
                                  )
                 Plaintiff,       )
                                  )
                                  )            1:19cv700
                 v.               )
                                  )
PHILLIP JORDAN, et al.,           )
                                  )
                 Defendants.      )


          MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on Plaintiff’s Application to

Proceed In Forma Pauperis (the “Application”)(Docket Entry 1) filed

in conjunction with his pro se Complaint (Docket Entry 2).      For the

reasons that follow, the Court will grant Plaintiff’s instant

Application for the limited purpose of recommending dismissal of

this action, under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to

state a claim.

                              LEGAL STANDARD

     “The federal in forma pauperis [‘IFP’] statute, first enacted

in 1892 [and now codified at 28 U.S.C. § 1915], is intended to

guarantee that no citizen shall be denied access to the courts

‘solely because his poverty makes it impossible for him to pay or

secure the costs.’”   Nasim v. Warden, Md. House of Corr., 64 F.3d

951, 953 (4th Cir. 1995) (en banc) (quoting Adkins v. E.I. DuPont

de Nemours & Co., 335 U.S. 331, 342 (1948)).           “Dispensing with
filing fees, however, [is] not without its problems.         Parties

proceeding under the statute d[o] not face the same financial

constraints as ordinary litigants.    In particular, litigants suing

[IFP] d[o] not need to balance the prospects of successfully

obtaining relief against the administrative costs of bringing

suit.”   Nagy v. Federal Med. Ctr. Butner, 376 F.3d 252, 255 (4th

Cir. 2004).

     To address this concern, the IFP statute provides, in relevant

part, that “the court shall dismiss the case at any time if the

court determines that the action or appeal fails to state a claim

on which relief may be granted.”      28 U.S.C. § 1915(e)(2)(B)(ii).

A complaint falls short when it does not “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (emphasis added) (internal citations omitted) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).      This standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”   Id.   In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.       Threadbare recitals of the




                                -2-
elements of       a   cause   of   action, supported        by   mere   conclusory

statements, do not suffice.”          Id.1

                                    BACKGROUND

     Asserting claims under “42 U.S.C. § 1983” for violation of his

rights under the “14th Amendment, Section 1[,] 42 USC[] 3604(A) [,]

28 USC 4101 [Slander and Libel][,] 42 USC[] 3613(A)(1)[, and] 45

USC[]    3619,”       Plaintiff    initiated     this     action    against   four

defendants: (1) “Phillip Jordan” (“Defendant Jordan”), (2) “Juanita

English”    (“Defendant        English”),      (3)      “Lenin     Martinez-Gallo”

(“Defendant Martinez-Gallo”), and (4) “Denise Forbes” (“Defendant

Forbes”).    (Docket Entry 2 at 1-3 (brackets around “Slander and

Libel” as in original).) The Complaint states the following as the

basis for asserting claims under Section 1983:

     [Plaintiff] ha[s] filed applications with Lennox at
     [P]atterson [P]lace and Feather Stone Apartments on more
     than one occasion in which each application was rejected

     1
        Although “[a] document filed pro se is to be liberally
construed and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal
citations and quotation marks omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted) (dismissing pro se
complaint); accord Atherton v. District of Columbia Office of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (first quoting Erickson, 551
U.S. at 94; then quoting Iqbal, 556 U.S. at 679)).

                                       -3-
     due to inaccurate information derived from third party
     reporting agencies associated with Equifax, Trans-Union
     and Experian.   Each complaint [Plaintiff] ha[s] filed
     with [h]uman relations[, Plaintiff] was [] told that
     [h]uman relations will not investigate, even after
     [Plaintiff] informed them that the charges were dismissed
     or expunged.

(Id. at 4.)    The Complaint’s “Statement of Claim” states the

following in its entirety:

     Initially, an order was entered by Human [R]elations on
     05/9/2019 in re HUD # 04-16-5439-8 [a]nd [] on 06/12/2017
     regarding HUD # 04-16-4944-8.        Dismissal of these
     complaints occurred in Durham[,] North Carolina–Human
     Relations–-agency # H-05-R-17 and Agency # H-13-R-17.
     Moreover, [Plaintiff] filed complaints with Human
     [R]elation[s] regarding denial of housing by Lennox at
     [P]atterson [P]lace and [F]eather [S]tone [A]partments
     the month of 06/2019 and it was communicated to [him] by
     [I]ntake [S]pecialist [Defendant] Forbes that the[re]
     would be no investigation.

     With [F]eatherstone [A]partments[,] the initial complaint
     [was] filed [on] 05/5/2017 and [Plaintiff] reapplied on
     06/11/2019[ a]nd for Lennox at [P]atterson [P]lace . . .
     [Plaintiff] filed a[] complaint 06/12/2017 and []
     reapplied on 06/5/2019. [ O]n July 9th, 2019[,] a letter
     was sent by certified mail to [Plaintiff’s] mother’s
     place   of   residence   .  .   .  [f]rom    Neighborhood
     [I]mprovement [S]ervices of Durham/Human [R]elation[s]
     stating ‘[t]he alleged violation is not a[] prohibited
     act’ and that [Plaintiff] did not provide adequate
     information and did not sign[. However,] [Plaintiff] was
     not contacted to sign any form or asked to produce
     further information.

     [Plaintiff] was discriminate[d] against[] because of
     race, color, religion, sex, familial status, or national
     origin and thes[e] acts were manifested by proxies of
     [H]uman [R]elations.




                               -4-
(Id. at 4-5.)    The Complaint also alleges that Plaintiff suffered

“mental angu[ish and] homelessness” (id. at 5 (emphasis omitted)),

and   further   requests     that,   “[i]f     the   [C]ourt    finds   [that]

discriminatory housing practices occurred, . . . [that he] be

compensated in the amount of $250,000.00 or . . . an amount that

the [C]ourt [finds] sufficient” (id. at 6).

      The   Complaint     also   appends   a   (i)   letter    from   the   U.S.

Department of Housing and Urban Development which confirms receipt

of Plaintiff’s complaint and indicates referral to the Durham Human

Relations Commission (id. at 8); (ii) a rejection letter from the

City of Durham’s Neighborhood Improvement Services Department,

Human Relations Division (“Human Relations”), signed by Defendant

Jordan, notifying Plaintiff of the deficiencies in his complaint

(id. at 9); (iii) an order and a portion of the report from Human

Relations which details the investigation into the Plaintiff’s

complaint filed against Lenox at Patterson Place (“Lenox”) (id. at

10-12); and (iv) a rejection letter from Lenox explaining that

Plaintiff’s     “rental     application      [w]as   []   declined      because

[Plaintiff] . . . did not meet the property’s minimum rental

requirements” (id. at 13-14).        In addition, the Complaint attached

the Human Relations’s order and full report as “Exhibit 1.”                 (See

Docket Entry 2-1 at 1-6.)




                                     -5-
                                DISCUSSION

I. Official Capacity Claims

       As an initial matter, to state a claim for relief under

Section 1983, Plaintiff must assert “that [he was] deprived of a

right secured by the Constitution or laws of the United States, and

that the alleged deprivation was committed under color of state

law.” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50

(1999); see also Jones v. Chandrasuwan, 820 F.3d 685, 691 (4th Cir.

2016) (“Section 1983 is not itself a source of substantive rights,

but rather provides a method for vindicating federal constitutional

and statutory rights”).2

       Here, the Complaint seeks damages from all defendants in both

their individual and official capacities based upon their failure

to   investigate     Plaintiff’s   claims     of   housing   discrimination

practices.     (See Docket Entry 2 at 1-7.)            As to any official

capacity    claim,    the   Complaint     identifies   all   defendants   as


       2
           Specifically, Section 1983 provides, in pertinent part,
that

       [e]very person who, under color of any statute,
       ordinance, regulation, custom, or usage, of any State or
       Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States
       or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or
       other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added).

                                    -6-
employees of the City of Durham (see id. at 2-5, 9), “[s]uch a

claim, in effect is against the governmental entity employing [the

defendants],” Nivens v. Gilchrist, 444 F.3d 237, 249 (4th Cir.

2006) (citing Kentucky v. Graham, 473 U.S. 159, 166 (1985)).               The

City of Durham does not bear liability under Section 1983 “unless

action pursuant to official municipal policy of some nature caused

[the] constitutional tort.”       Monell v. Department of Soc. Servs.,

436 U.S. 658, 691 (1978).       The Complaint alleges no facts showing

that any of these defendants acted pursuant to a policy or custom

of the City of Durham (Docket Entry 2 at 1-7), and therefore, the

Court should dismiss all official capacity claims (which seek only

damages) against Defendants Jordan, English, Martinez-Gallo, and

Forbes.

II. Individual Capacity Claims

     A. Conclusory Allegations

     The Complaint fails to state any individual capacity claim

against Defendants Jordan, English, Martinez-Gallo, and/or Forbes.

(See id. at 1-7.)     The Complaint does not even so much as mention

Defendants English and/or Martinez-Gallo (see id.), and, as to

Defendant   Forbes,   asserts    only   that   “it   was    communicated   to

[Plaintiff]   by   [I]ntake     [S]pecialist   [Defendant]      Forbes   that

the[re] would be no investigation” (id. at 4).             Further, although

the Complaint states that Human Relations mailed Plaintiff a letter

indicating deficiencies in Plaintiff’s complaint (id. at 9), it

                                    -7-
fails to allege any factual matter showing that Defendant Jordan’s

action,    by   providing     his    signature       on   the    letter,    violated

Plaintiff’s constitutional rights (see id. at 1-7).

     Thus, even considered collectively, the Complaint and its

attached documents fail to establish a Section 1983 claim against

Defendants Jordan, English, Martinez-Gallo, and/or Forbes due to

the lack of allegations suggesting that any of those defendants

violated Plaintiff’s constitutional rights.                     See American Mfrs.

526 U.S. at 49 (requiring allegations of a “depriv[ation] of a

right secured by the Constitution or laws of the United States” to

state a Section 1983 claim).

     Put another way, nothing in the record indicates in any way

that Defendants      Jordan     English,      Martinez-Gallo,       and/or Forbes

engaged in any violation of Plaintiff’s constitutional rights as

remains necessary to state a plausible Section 1983 claim.                       See

Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the

framework   of a     complaint,      they     must   be   supported    by   factual

allegations”).     The Court should therefore dismiss all individual

capacity    claims    alleged       against    Defendants        Jordan,    English,

Martinez-Gallo, and Forbes for failure to state a claim.

     B. Inapplicable Statutes

     In addition, all of the statutes upon which the Complaint

relies fail to provide for a cause of action against Defendants.

First, concerning the Complaint’s reliance upon “28 U.S.C. 4101

                                        -8-
[Slander and Libel]” (see id. at 3 (brackets in original)), “that

section contains definitions used with respect to recognition of

foreign judgments, which is inapplicable to the facts of this case

and does not provide a private right of action under [Section]

1983.”     Dressler v. Jefferson Cty., WV, No. 2:18CV1126, 2019 WL

1052285, at * 1 n.1 (S.D. W. Va. Jan. 17, 2019) (unpublished),

recommendation adopted, 2019 WL 1053626 (S.D. W. Va. Mar. 5, 2019)

(unpublished).

      Next, the remaining statutes concern the Fair Housing Act, but

the Complaint fails to state a claim against Defendants under the

cited statutes.3       “The Fair Housing Act prohibits discrimination in

rental housing based on ‘race, color, religion, sex, familial

status, or national origin.’” Parker v. Hunting Point Apartments,

LLC, No. 1:15cv590, 2015 WL 5247692, at *3 (E.D. Va. Sept. 8, 2015)

(unpublished)     (quoting     42   U.S.C.     §   3604).     “A       plaintiff may

demonstrate a prima facie case of discrimination by showing that

the challenged practice was motivated by a discriminatory purpose

or   had   a   discriminatory       impact.”        Sudduth       v.   Vasquez,   No.

1:08cv1106,     2009    WL   211572,   at    *2    (E.D.    Va.    Jan.   26,   2009)

(unpublished) (emphasis in original) (quoting Betsey v. Turtle

Creek Assocs., 736 F.2d 983, 986 (4th Cir. 1984)).



      3
      The Complaint also alleges a violation of Plaintiff’s rights
under “45 USC[] 3619” (Docket Entry 2 at 3), however, no such
statute exists.

                                       -9-
     The Complaint alleges that Plaintiff was “discriminate[d]

against because of [his] race, color, religion, sex, familial

status, or national origin” and that “thes[e] acts were manifested

by proxies of [H]uman [R]elations.”                (Docket Entry 2 at 5.)

However, the Complaint alleges in a conclusory manner only that

Human Relations failed to investigate “denial of housing by [Lenox]

and [F]eather [S]tone [A]partments” (id. at 4). The Complaint does

not, at any point, base its allegations upon any discriminatory

rental practices of Defendants.           (See id. at 1-7.) Therefore, the

Complaint has failed to state a claim against Defendants under the

Fair Housing Act.

     In    any   event,     Plaintiff’s    own    documents     contradict   the

allegations      of    failure     by   Human    Relations    to   investigate,

particularly the report attached to the Complaint which details the

investigation         by   Human    Relations     into    Plaintiff’s   rental

application and subsequent denial at Lenox.              (See Docket Entry 2-1

at 1-6.)    According to that report, Human Relations did not find

“sufficient evidence to support the [Plaintiff’s] allegation that

[Lenox] committed acts of discrimination based on the [Plaintiff’s]

race in violation of the [] Fair Housing Act and the Fair Housing

Ordinance of the City of Durham.”          (Id. at 5.)       The report further

provides that the denial of Plaintiff’s application stemmed from

his “failure to meet [Lenox’s] credit history criteria.”                 (Id.)

After thorough investigation, Human Relations concluded that “there

                                        -10-
[wa]s no evidence to support the allegation that [Lenox’s] criminal

background policy is discriminatory or that [Plaintiff’s] criminal

history was factored into the [] decision to deny him rental.”

(Id.)      Further,   Human    Relations   made   a    “determination   of    no

reasonable cause” (id. at 2) and concluded that, “there [wa]s no

evidence showing that [Lenox] imposed a higher application fee

based on [Plaintiff’s] race.”        (Id.)

     Accordingly, the Court should dismiss Plaintiff’s claims, to

the extent they rely upon the cited statutes, for failure to state

a claim.

                                 CONCLUSION

     The Complaint does not allege that a policy or custom of the

City of Durham caused any constitutional deprivation by Defendants

Jordan,    English,    Martinez-Gallo,       and/or     Forbes,   and/or     any

discriminatory conduct by Defendants Jordan, English, Martinez-

Gallo, and/or Forbes.         Further, the Complaint relies on statutes

that do not apply against Defendants.                 Finally, the Complaint

establishes that Defendants conducted a thorough investigation and

determined that Plaintiff did not suffer from any discriminatory

housing practices.

     IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE




                                    -11-
LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

     IT IS RECOMMENDED that this action be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

                                     /s/ L. Patrick Auld
                                      L. Patrick Auld
                              United States Magistrate Judge


January 13, 2020




                               -12-
